Citation Nr: 1243130	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-13 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for a service-connected scar of the right eyebrow.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to December 1965. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of a Department of Veterans Affairs Regional Office.  

The Veteran requested a personal hearing before the Board, which was scheduled in August 2011. The Veteran failed to appear and as such, his request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The Board is obligated to construe a claim for an acquired psychiatric disorder liberally and thus, the claim for post-traumatic stress disorder (PTSD) has been recharacterized as it appears on the cover page of the instant decision.  See Clemons v. Shinseki, 23 Vet. App. 1   (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The matters were previously before the Board in October 2011 and remanded for further development and adjudication.  They have been returned to the Board and are now ready for appellate disposition. 


FINDINGS OF FACT

1.  The Veteran does not have PTSD; a chronic acquired psychiatric disability was not manifested during service or for many years thereafter, nor is a chronic acquired psychiatric disability otherwise causally related to service.  
  

2.  The service-connected right eyebrow scar is barely visible; throughout the appeal period, it has not been productive of disfigurement of the face or shown to be deep or cause limited motion, superficial and that does not cause limited motion in an area or areas of 144 square inches, unstable or painful on examination.

3.  Service connection is only in effect for a scar of the right eyebrow rated as noncompensable.        

4.  The Veteran's service-connected disability alone does not preclude substantially gainful employment consistent with his educational and occupational background.  


CONCLUSIONS OF LAW

1.  Chronic acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012). 

2.  The criteria for an initial compensable rating for the service-connected right eyebrow scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7800-7805   (2012).  

3.  The schedular criteria for TDIU are not met; a TDIU rating is not warranted; referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002). 

Duty to Notify 

The record shows that in August 2005, February 2006, May 2007, February 2008, and December 2008 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002); Charles v. Principi, 16 Vet. App. 370   (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.   Dingess v. Nicholson, 19 Vet. App. 473 (2006). 


In this case, the RO provided VCAA notice to the Veteran in August 2005 and February 2006, which was prior to the September 2006 rating decision. Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

The Board notes the original posture for the claim for a chronic acquired psychiatric disorder was whether new and material evidence had been submitted to reopen the claim.  The  August 2005 letter provided the Veteran with notice of what type of information and evidence was needed to substantiate the new and material claim for service connection, to include the reasons for the prior denial, and the underlying service connection claim.  The letter also provided notice of the type of information and evidence needed to substantiate the claim for TDIU.  Additional letters pertaining to the claim for an acquired psychiatric disorder was sent in February 2006, February 2008, and December 2008.  A May 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In this case, the Veteran's claim for a compensable evaluation for the service connected scar of the right eyebrow arose from his disagreement with the initial disability evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  However, in a May 2007 letter, the Veteran was given notice of the types of evidence necessary to warrant a higher rating, i.e. evidence showing that his service-connected disability had worsened in severity.   

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369   (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006). 


Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes  service treatment and personnel records, VA treatment records, private treatment records, statements of the Veteran, and reports of VA examination.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issues and no further action is necessary.  See generally 
38 C.F.R. § 3.159(c)(4).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2012); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record (which does not contain additional pertinent information or evidence).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A.  Service Connection Claim

The Veteran contends that he is entitled to service connection for a chronic acquired psychiatric disorder.  Specifically, he asserts that  he has PTSD as a result of the following: being verbally and physically harassed by his Chief, to include having objects thrown at him; being beaten by four black sailors; a male sailor made a pass at him, kissed his ear and grabbed his buttocks; and witnessing a plane crash where people died. 
  
Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status generally do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494   (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376   (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512   (1995), aff'd per curiam, 78 F.3d. 604   (Fed. Cir. 1996). 

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

In order for service connection to be awarded for PTSD based on an in-service stressor, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) ; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Fossie v. West, 12 Vet. App. 1, 6 (1998). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a ); 38 C.F.R. § 3.304(f); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  The evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  Id.   

In this case, the Veteran does not contend, and the evidentiary record does not otherwise show, that he engaged in combat with the enemy.  Accordingly, the presumptions of exposure to alleged stressors associated with combat do not apply in this case to support the Veteran's PTSD claim, and he must instead support his claim by evidence of alleged stressors otherwise supportive of his claim.  
38 U.S.C.A. § 1154(a), (b); 38 C.F.R. § 3.304(f).  Similarly, in the absence of evidence establishing a diagnosis of PTSD during service, service connection for PTSD on that basis is also not warranted.  38 C.F.R. § 3.304(f)(1) . 

Formerly, if the claimant did not engage in combat with the enemy or if the claimed stressors were not related to combat, then the claimant's statements alone were not sufficient to establish the occurrence of the claimed stressors, and his testimony would have to be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128   (1997). 

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f)  has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843 -852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)). The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010. 

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim for a chronic acquired psychiatric disorder, to include PTSD, and the appeal as to this issue will be denied.  

Addressing first the matter of entitlement to service connection for PTSD, the Veteran has not been diagnosed with PTSD.  VA outpatient treatment records dated between 1997 and 2008 do not contain a diagnosis of PTSD.  Notably, in March  2006, the Veteran was positive for depression, but had no anxiety or PTSD.  In February 2007 and January 2008, the Veteran himself denied PTSD symptoms related to his incidents in the Navy.  After VA examination in April 2012, the examiner found the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  Specifically, the traumatic event was not persistently re-experienced, there was no persistent avoidance of stimuli associated with the trauma, and no persistent symptoms of increased arousal.   As the Veteran fails to meet one of the three criteria necessary for service connection to be awarded for PTSD (a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a)), his claim must fail on this basis.   38 C.F.R. § 3.304(f);

The Board shall next address the matter of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  The Veteran's service treatment records, show he was treated for an inadequate personality and immaturity in 1963 and 1965.   Records dated in May 1965 also reflect the Veteran had been in several fights.  He was also angry because he felt he was assigned menial jobs. The provider found no evidence of psychosis.  He was diagnosed with emotional unstable personality, passive aggressive type.  The December 1965 separation examination showed the Veteran was diagnosed with an immature and emotionally unstable personality.  It was also noted he was the passive aggressive type. 

Service personnel records reveal the Veteran received multiple non judicial punishments for a variety of reasons, to include, but not limited to, reporting to duty late, disrespecting a senior officer, failing to obey a lawful order, and failure to go to his place of duty.  The Veteran was not recommended for reenlistment in December 1965 secondary to unfitness.

Post-service, it is clear that the Veteran has suffered from a variety of mental health issues.  The first objective evidence of a diagnosis of adjustment disorder is dated in November 2001, some 36 years after his separation from active duty service and clearly, outside the one-year presumptive period for psychoses.  38 C.F.R. §§ 3.307, 3.309.  The Board notes the Veteran denied any prior psychiatric treatment at that time.  The provider further noted that the Veteran's stress was secondary to a denial of a worker's compensation claim and an inability to find work.      

VA outpatient treatment records show the Veteran was treated for depression, rule out anxiety disorder not otherwise specified (NOS), and a major depressive episode between 2006 and 2007.  The Veteran was diagnosed with depression NOS, mania, and bipolar affective disorder in January 2008. 

The fact that the Veteran has been diagnosed with an acquired psychiatric disorder, variously diagnosed as adjustment disorder, depression, anxiety disorder, bipolar affective disorder, and major depressive episode is not in dispute, and establishes the element of service connection of current disability.  What remains to be determined is whether a diagnosed psychiatric disorder (other than PTSD), is related to the Veteran's period of active service.  The Board finds that the preponderance of the evidence weighs against a finding that an acquired psychiatric disorder (other than PTSD) had its onset during service.  

In this matter, as delineated above, the Veteran's service treatment records show, he was diagnosed with immature and emotionally unstable personality, the passive aggressive type.  Personality disorders and mental deficiency as such are not disease or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).    

To the extent that the Veteran may be asserting that he had continued or ongoing problems since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Notably, by admission of the Veteran , he denied any psychiatric treatment prior to 2001.  

Post-service, the Veteran has not been treated for a personality disorder.  Instead, he has been treated for a variety of mental health illnesses, to include adjustment disorder, depression, anxiety disorder, bipolar affective disorder, and major depressive episode.  After VA examination in April 2012,  the Veteran was diagnosed with bipolar disorder, not otherwise specified.  The  examiner opined it was less likely caused by or the result of military experience.  The examiner reasoned the Veteran was treated for an emotional unstable personality during service and was able to go on to be honorably discharged.  The examiner further reasoned the Veteran was able to work on a regular basis in a competitive employment until 2006 (41 years after his discharge from service).    

The Board is cognizant that the Veteran maintains that he suffers from an acquired psychiatric disorder due to incidents of military service (being verbally and physically harassed by his Chief, having objects thrown at him, being beaten by four black sailors, a male sailor kissed his ear and grabbed his buttocks, and witnessing a plane crash where people died) and that the Veteran is competent to report his symptoms (anxiety and depression).  See, e.g., Layno, supra.  Nevertheless, the essential question is whether a chronic acquired psychiatric disorder is related to service.  The Board views this question as clearly medical in nature as it requires medical knowledge as to the etiology of the claimed disorder.  Therefore, the Veteran's statements as a layperson that his current mental health problems are related to service do not constitute competent evidence of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Moreover, the Veteran has not submitted any competent evidence in support of a contention that he has a chronic acquired psychiatric disorder related to service.   

In sum, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


B. Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 
The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Historically, service connection was awarded for a scar of the right eyebrow in a September 2006 rating decision.  An initial noncompensable evaluation was assigned effective July 2005, to which the Veteran disagreed and initiated the instant appeal.   

At the outset, the Board notes that effective on October 23, 2008, VA amended the Schedule for Rating Disabilities by revising the portion that addresses the Skin, so that it more clearly reflected VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  This amendment does not apply to the Veteran's claim, as his application for benefits was received by VA in 2005, which is before October 23, 2008.  

The Veteran's right eyebrow scar is rated as noncompensable under Diagnostic Code 7805, 38 C.F.R. § 4.118 (2005).  Under this code section, scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2005).

The Veteran contends that a higher rating is warranted since he has always been self-conscious of the scar on his right eyebrow.  See VA Form 9 received in April 2008.  Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that currently assigned noncompensable rating is appropriate.  38 C.F.R. § 4.7; See Hart, supra. 

In making this decision, the Board has considered evaluating the service-connected disability under other possibly applicable Diagnostic Code found at 38 C.F.R. § 4.118 (containing the schedule for rating disorders of the skin).  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

However, under Diagnostic Code 7800 for disfigurement of the head, face, or neck, the Veteran does not meet the criteria for even one characteristic of disfigurement.   38 C.F.R. § 4.118 (2005).  The eight characteristics of disfigurement under Note (1) are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id.  

In addition, the scar has not been found to be: deep or cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) (Diagnostic Code 5201); superficial and that does not cause limited motion in an area or areas of 144 square inches (929 square centimeter) or greater (Diagnostic Code 7802); superficial (not associated with underlying tissue loss) and unstable (frequent loss of covering of skin over the scar (Diagnostic Code 7803); or superficial and painful on examination (Diagnostic Code 7804) to warrant an initial compensable evaluation.  Id.  

Notably, upon VA examination in  April 2012, the scar just below the right eyebrow was barely visible.  It measured 1centimeter by less than .01 centimeter.  The scar was not painful or unstable.  The scar was not hypo or hyper-pigmented.  There was no abnormal texture or underlying tissue loss.  The scar was not indurated or inflexible.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scar did not result in limitation of function.  There was no muscle or nerve damage associated with the scar.  

VA outpatient records do not contain any treatment pertaining to the right eyebrow scar.   

In sum, a compensable rating is not warranted for the scar of the right eyebrow.  38 C.F.R. § 4.118.  "Staged" ratings are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected scar of the right eyebrow is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  
See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  The criteria reasonably describes the Veteran's disability levels and symptomatology and thus, his disability picture is contemplated by the rating schedule and the assigned schedular evaluations are therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  If the schedular evaluations did not contemplate the Veteran's level of disability and symptomatology, which is not the case in the instant matter, and were found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

Since the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


C. TDIU Claim

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340 , 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) , an extra-schedular rating is for consideration where the Veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225   (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990). 

The Board notes initially that the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are not met.  The Veteran's only service-connected disability is the scar of the right eyebrow rated noncompensable.  

Second, regarding potential entitlement to TDIU under 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10   (2001). 

The Veteran contends that he is unemployable.  The Board  notes that the Veteran mainly argued that his psychiatric and foot disabilities (non-service connected) prevented him from seeking, gaining, and maintaining meaningful, gainful employment.  He has made no specific reference to the right eyebrow scar effecting employability.  The Board finds that the preponderance of the evidence is against a finding that his service-connected right eyebrow scar alone precludes substantially gainful employment; therefore referral for extraschedular consideration is not warranted.  

In this regard, the April 2012 VA examiner specifically found that the Veteran's right eyebrow scar did not impact his ability to work.  VA outpatient treatment records show the Veteran was variously diagnosed with and treated for a variety of mental health illnesses, to include adjustment disorder, depression, anxiety disorder, bipolar affective disorder, and major depressive episode.  Other disorders listed in the problem list include alcohol dependence, low back pain, plantar fibromatosis, hyperlipidemia, obstructive sleep apnea, chronic neck pain, hypertension, obesity, and bilateral knee pain.   

The Board has considered the Veteran's statements and does not doubt his sincerity in believing that he is unable to engage in gainful employment of any type (though mainly due to the non-service connected psychiatric problems).  However, with regard to the TDIU claim, the Board may only look to the service-connected disability.  The opinion of the 2012 VA examiner that the right eyebrow scar does not impact employability is more persuasive.  

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) being met, and given the evidence (summarized above) which does not show impairment due to service connected disability which would preclude employment, the Board concludes that referral of this matter for extraschedular consideration is not necessary, particularly in light of the 2012 VA examination report which clearly establishes that the Veteran's service-connected right eyebrow scar does not cause him to be unemployable. 

The preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 


ORDER

Service connection for a chronic acquired psychiatric disorder, to include PTSD, is not warranted.  An initial compensable evaluation for a service-connected scar of the right eyebrow is not warranted.  A TDIU rating is not warranted.  

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


